Citation Nr: 1607305	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from October 1968 to September 1972 and from June 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2011 rating decision of the Oakland, California, Regional Office (RO).

The issue of entitlement to a total rating for compensation on the basis of individual unemployability has been raised by the record, at the Veteran's December 8 hearing before the undersigned VLJ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's December 2015 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes; if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his tinnitus is due to his service in the Navy, from October 1968 to September 1972.  His DD Form 214 for his October 1968 to September 1972 period of active duty reflects that his military occupational specialty was as a fireman.  The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board notes that the Veteran had service in Vietnam from April 1969 to February 1970 and from November 1971 to June 1972.  As such, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

A November 2008 treatment report from his treating physician at Central Coast Head and Neck Surgeons indicates that the Veteran reported a history of significant noise exposure during his service in the Navy, and complaints of tinnitus.  The physician opined that the Veteran's tinnitus is more likely than not secondary to noise exposure while in service.

A March 2010 VA audiological examination established that the Veteran suffers from tinnitus.  The Veteran reported that he worked as a boiler technician, wherein he was exposed to noise from pumps, blowers, and other loud machinery, as well as airplane noise while on an aircraft carrier, and gun fire and sirens.  He denied occupational and recreational noise exposure; he also denied a history of head trauma.  The Veteran complained of tinnitus, and reported that he began noticing his tinnitus several years earlier, when it began getting worse.  He did not report a specific circumstance of onset.  Following an evaluation, the VA examiner opined that the onset of tinnitus was less likely than not related to military noise exposure, because tinnitus caused by acoustic trauma would have been noticed at or shortly after its occurrence, and the Veteran reported onset several years earlier.  

The Veteran submitted a statement in February 2015, wherein he noted that he heard "ringing" in his ears before he was discharged from service, but did not pay much attention until it started to bother him.  The Veteran reported that his tinnitus was quieter and disguised by ambient noise initially, but that over the previous 10 to 15 years, it had become louder and began to interfere with his daily life.  

The Veteran was afforded a videoconference hearing before the undersigned in December 2015.  At that time, the Veteran testified that his tinnitus began in service, but it only became intrusive in the previous 10 years.  He also testified that he is a registered nurse, and that tinnitus, by its nature, is a progressive disorder. 

The Board finds that service connection is warranted for tinnitus.  As previously noted, the Veteran's in-service noise exposure is not in dispute.  The Board also finds that the VA examiner's opinion to be inadequate.  The Board points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the March 2010 VA examiner's finding that the Veteran's tinnitus is not related to service because he did not notice until it worsened, 30 years after service, lacks probative value, as the opinion does not specifically address the Veteran's specific assertions and worsening of symptomatology is irrelevant to the question of onset and etiology.  To the extent that the March 2010 VA examiner relied on the ambiguity of the exact onset of the Veteran's tinnitus as the sole explanation for the tinnitus not being related to in-service noise exposure, the opinion lacks probative value.  The opinion disregards the Veteran's competent and credible lay statements attesting that the onset of tinnitus is related to noise exposure during service, as well as a medical history devoid of other risk factors for tinnitus.  Thus, the VA examiner's finding that the Veteran's tinnitus is unrelated to noise exposure in service is inconsistent with the evidence of record.  In short, other than the noise exposure in service, there is no other plausible cause for the Veteran's tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


